DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1, 8, 10-12 have been amended and claim 17 has been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dikman (US 20150286984) in view of Smith (US 2016/0366102).

determining whether a relying party device has access to a network/cloud infrastructure that contains the virtualized credential information (management device stores check in details of the user device and is configured to determine whether the flyer has eligible access to the lounge based on access item from the client device; see at least paragraphs 0047-0048);
a license holder device providing at least some of the virtualized credential information directly to the relying party device in response to the relying party device not having access to the network/cloud infrastructure (when devices are off-line or lack connectivity with the server, a QR code is generated to enable the management device to recognize a valid access; see at least paragraphs 0047-0048); and
displaying at least a subset of the at least some of the virtualized credential information on a screen of the relying party device (see at least Figs. 50-51 and paragraph 0099).
Dikman discloses the virtualized credential data provided directly by the license holder device to the relaying party device; as above, but is not clear about wherein which of the data provided from a device to another device is negotiated between the devices based at least partially on at least one of a type of transaction or type of operation between the devices.
Smith discloses wherein which of the data provided from a device to another device is negotiated between the devices based at least partially on at least one of a type of transaction or type of operation between the devices; if devices supporting multiple transports have occasion to connect where there are multiple transports in common, a selection or negotiation of which transport and which credential to use is made; see at least paragraph 0015.


Regarding claim 2, Dikman in view of Smith disclose a method, according to claim 1, further comprising:
the license holder device providing authorization to the relying party device in response to the relying party device having access to the network/cloud infrastructure and determining a preference for the relying party device to receive at least some of the virtualized credential information from the network/cloud infrastructure (Dikman; see the rejection of claim 1 and at least paragraph 0046).

Regarding claim 3, Dikman in view of Smith disclose a method, according to claim 2, wherein determining a preference for the relying party device to receive at least some of the virtualized credential information from the network/cloud infrastructure includes determining capabilities of the license holder device (Dikman; see at least paragraph 0046).

Regarding claim 5, Dikman in view of Smith disclose a method, according to claim 1, further comprising providing authorization for the network/cloud infrastructure to release information to the relying party device, wherein the authorization is triggered by proximity between the relying party device and the license holder device (Dikman; see at least paragraph 0030, 0037-0038 and 0070).

Regarding claim 7, Dikman in view of Smith disclose a method, according to claim 1, wherein the relying party device has intermittent access to the network/cloud infrastructure (see at least the rejection of claim 1).

Regarding claim 8, Dikman in view of Smith disclose a method, according to claim 7, wherein the relying party device indicates to the license holder device connectivity status between the relying party device and the network/cloud infrastructure (Dikman; offline; see at least the rejection of claim 1).

Regarding claim 10, Dikman in view of Smith disclose a method, according to claim 1, wherein which of the virtualized credential information provided directly from the license holder device to the relaying party device is further based on a communication bandwidth therebetween (the combination of Dikman’s virtualized credential information and Smith’s communication bandwidth; see at least Smith; paragraphs 0038 and 0070).

	Claim 11 is rejected on the same grounds as claim 1.

Regarding claim 12, Dikman in view of Smith disclose the computer software, according to claim 11, wherein which of the virtualized credential information provided by the license holder device directly to the relying party device that is negotiated between the relying party device and the license holder device is based, at least in part, on the bandwidth between the relying party device and the license holder device (see at least Smith; paragraphs 0038 and 0070).

Regarding claim 13, Dikman in view of Smith disclose the computer software, according to claim 11, further comprising executable code that implements the steps of:
providing authorization to the relying party device in response to the relying party device having access to the network/cloud infrastructure (Dikman; see at least the rejection of claim 2); and


Regarding claim 14, Dikman in view of Smith disclose the computer software, according to claim 13, wherein determining a preference for the relying party device to receive at least some of the virtualized credential information from the network/cloud infrastructure is based on one or more of: relative throughput of the license holder device and network/cloud infrastructure, relative costs of data transmission from the license holder device and network/cloud infrastructure, or specific data available at each of the license holder device and network/cloud infrastructure (relative throughput of the license holder device and network/cloud infrastructure, i.e. online vs. offline; see at least the rejection of claim 1).

Regarding claim 15, Dikman in view of Smith disclose the computer software, according to claim 11, further comprising executable code that implements the step of indicating to the license holder device connectivity status between the relying party device and the network/cloud infrastructure (Dikman; offline; see at least the rejection of claim 1).

Regarding claim 16, Dikman in view of Smith disclose a method, according to claim 2, wherein the authorization comprises providing authorization data to the relying party device (Dikman; see at least the rejection of claim 1).

Regarding claim 18, Dikman in view of Smith disclose a method, according to claim 2, wherein determining a preference for the relying party device to receive at least some of the virtualized 

Regarding claim 19, Dikman in view of Smith disclose a method, according to claim 8, wherein the relying party device chooses whether to obtain specific virtualized credential information from either the license holder device or the network/cloud infrastructure (when online it can obtain the information from the network and when offline it can obtain the information from the license holder device; see at least the rejection of claim 1).

Claims 4  rejected under 35 U.S.C. 103 as being unpatentable over Dikman in view of Smith and further in view of Ward (US 2012/0011070).
Regarding claim 4, Dikman in view of Smith disclose a method, according to claim 16 and discloses the verification by the network/cloud infrastructre, but are not clear about a credential verification cryptogram (CVC).
Ward discloses the above missing limitation; see at least paragraph 0076.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dikman in view of Smith by the teachings of Ward by having the above limitation for the purpose of card authorization; see at least paragraph 0076.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dikman in view of Smith in view of Robert (US 2012/0151564).

Robert discloses the above missing limitation; see at least paragraph 0030.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dikman in view of Smith by the teachings of Robert by having the above limitation for the purpose of accessing an authorization gateway; see at least paragraph 0030.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dikman in view of Smith and further in view of Villette (US 2015/0162008).
Regarding claim 9, Dikman in view of Smith a method, according to claim 8, and disclose the connectivity status as above, but are not clear about the status includes at least one of: historical error rate and/or historical throughput rate, expected error rate and/or expected throughput rate, or presumed error rate and/or presumed throughput rate.
Villette discloses the above missing limitation; see at least paragraph 0096.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dikman in view of Smith by the teachings of Villette by having the above limitation so to determine if an input signal contains valid high band parameter information; see at least paragraph 0096.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426